FILED
                             NOT FOR PUBLICATION                             FEB 14 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PUNAOFO TSUGITO TILEI,                            No. 12-15553

               Plaintiff - Appellant,             D.C. No. 1:10-cv-00069-LJO-SKO

  v.
                                                  MEMORANDUM *
T. HASADSRI, M.D.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Punaofo Tsugito Tilei, a California state prisoner, appeals pro se from the

district court’s order denying his motion for relief from its earlier judgment

dismissing his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion the district court’s denial of a Fed. R.

Civ. P. 60(b) motion, Lemoge v. United States, 587 F.3d 1188, 1191-92 (9th Cir.

2009), and we reverse and remand.

      Tilei’s motion to reopen cited “excusable neglect,” a basis for relief under

Rule 60(b)(1), as ground for reopening. Fed. R. Civ. P. 60(b)(1). However, the

district court evaluated and denied Tilei’s motion under Rule 60(b)(6). This was

an abuse of discretion. See Lemoge, 587 F.3d at 1192 n.2 (“If the trial court did

not identify the correct legal standard, it is an abuse of discretion.”). Based on the

record before us, Tilei has established that he is entitled to relief from the district

court’s judgment. See id. at 1195-98 (remanding after applying the excusable

neglect standard to a Rule 60 motion predicated on counsel’s severe medical

hardship); Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223-24 & n.3 (9th Cir.

2000) (setting forth the equitable analysis and holding that “where the record is

sufficiently complete for us to conduct the analysis ourselves, it would be

inefficient to remand the issue to the district court”).

      Accordingly, we reverse and remand with instructions to allow Tilei to

amend his complaint to address the substantive issues identified in the district

court’s order of October 13, 2010, and for the district court to consider in the first




                                            2                                      12-15553
instance Tilei’s motion to appoint counsel in light of his medical condition.

      REVERSED and REMANDED.




                                          3                                     12-15553